UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period :	January 1, 2014 — December 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: The falling price of oil has captured headlines in recent months and is having a sustained effect on markets and economies worldwide. Cheaper oil allows many consumers and businesses to shift spending to other priorities. At the same time, the decline reflects greater pessimism about global growth, and it is having a negative impact on the energy sector  not just in the United States, but wherever energy is a key export. This change in the investing environment has contributed to an increase in market volatility. Although the U.S. economy continues to grow, economic challenges in Europe, China, and Japan are causing uncertainty. Compared with recent years, we may see more tempered returns from equity and fixed-income markets. While a number of positive trends continue, including an improving housing market and a brighter employment situation, investors should also be alert to a possible increase in short-term interest rates that is widely expected to occur in 2015. History suggests that rising rates could generate headwinds for markets. In all types of market conditions, Putnam offers a wide range of flexible strategies. Our experienced investment teams employ new ways of thinking about building portfolios for both the opportunities and risks in todays markets. In this dynamic environment, it may be an opportune time for you to meet with your financial advisor to ensure that your portfolio is properly aligned with your goals and tolerance for risk. As always, thank you for investing with Putnam. Performance summary (as of 12/31/14) Investment objective Long-term capital appreciation Net asset value December 31, 2014 Class IA: $35.07 Class IB: $34.47 Total return at net asset value Russell 3000 (as of 12/31/14)* Class IA shares† Class IB shares‡ Growth Index 1 year 13.80% 13.49% 12.44% 5 years 107.76 105.17 109.01 Annualized 15.75 15.46 15.89 10 years 115.06 109.69 126.05 Annualized 7.96 7.69 8.50 Life 410.45 388.11 478.52 Annualized 8.21 7.98 8.90 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Recent performance may have benefited from one or more legal settlements. † Class inception date: May 2, 1994. ‡ Class inception date: April 30, 1998. The Russell 3000 Growth Index is an unmanaged index of those companies in the broad-market Russell 3000 Index chosen for their growth orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Multi-Cap Growth Fund 1 Report from your fund’s manager Could you tell us about the investing environment for the 12-month reporting period ended December31,2014? The U.S. stock market had another solid year in 2014, posting its third consecutive double-digit annual return. For the most part, the market had limited volatility, but the start of 2014 and the closing months of the year brought some turbulence to U.S. stocks. The dominant theme for the period was energy — plummeting oil prices, severe weakness in energy stocks that are closely tied to the price of oil, and the resurgence of volatility in the broader market in response to these declines. Also, particularly in the final quarter of 2014, investors grew worried about global geopolitical tensions, the continued plunge in oil prices — which reached a five-year low in December — and slowing growth in Europe and China. Can you provide examples of stocks or strategies that helped the portfolio’s relative performance for the period? The fund delivered a positive return for the reporting period and modestly outperformed its benchmark, the Russell 3000 Growth Index. The top performer for the period was the stock of Micron Technology, a maker of semiconductor devices — primarily memory technology used in computing and mobile devices such as smartphones and tablets. A changing supply/demand environment in the memory semiconductor industry has given companies like Micron more pricing power. At the same time, Micron’s industry has consolidated, and today there are fewer companies competing for market share. Additionally, demand has blossomed as consumers seek more memory for their electronic devices. Portfolio performance also benefited from our decision not to hold a position in technology giant IBM, a stock that underperformed as investors responded to its anemic growth prospects. We chose not to include IBM in the portfolio because it did not have the long-term growth profile we seek with our investment process. Instead, among the large companies in the technology sector, we focused on those that we believed offered more promising revenue growthpotential. Another highlight in the portfolio was the stock of Alibaba Group Holding, the China-based e-commerce company whose $25 billion initial public offering [IPO] was the largest in history. We had been researching and following Alibaba for a while, and our analysts’ extensive knowledge of the company in advance of the IPO proved beneficial. While the IPO was certainly profitable, we also remain optimistic about the company’s long-term growth potential. As with any technology company, we will need to monitor it closely, but Alibaba appeared to have a commanding position in the marketplace at the close of 2014. It is one of a handful of Internet leaders in China, with a diverse and impressive business model that appears poised to capitalize on the growth potential in a population of 1.3 billion people. What are some holdings that detracted from relative portfolio returns? The top detractor for the period was the stock of technology giant Google, which declined in large part due to decelerating top-line growth. Also, the company’s profit margins have been pressured, particularly in areas outside of search. Google remained in the portfolio at the close of the period, as we believe it continues to offer solid growth prospects over the longer term. The stock of Melco Crown Entertainment, a casino developer and operator in Macao, China, also detracted from performance for the period. The gaming industry in China struggled considerably throughout 2014, as gaming traffic slowed. Slowing economic growth and a crackdown on corruption in China discouraged many from visiting casinos throughout the year. Finally, plunging oil prices took their toll on portfolio holding QEP Resources, a gas and oil exploration and production company. At the close of the period, despite its recent weakness, we maintained a position in QEP, which we believe has a solid balance sheet, particularly after its recent sale of some pipeline assets. What is your outlook as we ed, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: February 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: February 27, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: February 27, 2015
